Order entered June 27, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-22-00594-CV
                               No. 05-22-00595-CV
                               No. 05-22-00596-CV
                               No. 05-22-00597-CV

                      IN RE JOSEPH DINGLER, Relator

         Original Proceedings from the County Court at Law No. 2
                          Rockwall County, Texas
  Trial Court Cause Nos. CR19-1769, CR19-1770, CR19-1771 & CR19-1772

                                     ORDER
                Before Justices Molberg, Pedersen, III, and Garcia

      Based on the Court’s opinion of this date, relator’s original petition for writ

of habeas corpus in these cases is DISMISSED for want of jurisdiction.


                                             /s/    DENNISE GARCIA
                                                    JUSTICE